ORDER
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action or transfer to disability inactive status for respondent Robert R. Alderman; and
WHEREAS, respondent has waived his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility (RLPR) regarding the recommended disposition and *212admits the factual allegations as to his disability, and has entered into a stipulation with the Director wherein they jointly recommend that respondent be transferred to disability inactive status, that the reinstatement hearing pursuant to Rules 18 and 28(d), RLPR, not be waived and that, as part of any reinstatement proceeding, the Director’s allegations of professional misconduct shall be considered; and
WHEREAS, this court has independently examined the record and agrees it contains sufficient facts to establish a disability,
IT IS HEREBY ORDERED that respondent Robert R. Alderman is transferred to disability inactive status and any reinstatement will be pursuant to Rules 18 and 28(d), RLPR, which will include consideration of the Director’s allegations of professional misconduct.
BY THE COURT:
/s/ Alan C. Page Alan C. Page Associate Justice